Riddick, J., (after -stating the facts.) We are of the opinion that the judgment of the circuit court should be affirmed. Although the three’ years allowed the appellees in which to enforce their lien on the land for sums adjudged to be due them for improvements have now expired, yet, as they have not been paid for the improvements, they still have, under the statute, the right to hold possession of the lands and th.e improvements thereon. Sand. & H. Dig., §§ 2590, 2591. There is little danger that the holding of the land by appellees will, as suggested by counsel for appellant, ripen into a title by adverse possession. For, as the appellants have no right to the possession of the land, at least so long as the improvements made by appellees remain thereon, unless the sums adjudged to be due appellees for such improvements have been paid, the statute of limitations cannot commence to run against appellants, and in favor of appellees, until such sums have been discharged, either by the use of the land or in some other way. Until that is done, the possession of appellees cannot be considered as adverse to the rights of appellants. Finding no error, the judgment is affirmed. Hughes, J., absent and not participating.